821 So. 2d 374 (2002)
Craig CALDWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-4362.
District Court of Appeal of Florida, First District.
July 9, 2002.
Craig Caldwell, pro se, for Appellant.
Louis Vargas, General Counsel; Anthony W. Garcia, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Craig Caldwell, a prisoner within the meaning of section 944.02(6), Florida Statutes (2000), challenges the denial of his petition to initiate rulemaking by the Department of Corrections. Because the department complied with section 120.54(7)(a), Florida Statutes (2000), by denying Caldwell's petition within 30 calendar days with written reasons, we affirm.
We do not address the merits of Caldwell's claims on appeal. Because the Administrative Procedures Act does not apply to him, Caldwell is not entitled to appellate *375 review of the department's denial of his petition. See Quigley v. Dep't of Corrs., 745 So. 2d 1029, 1031 (Fla. 1st DCA 1999). A prisoner's only avenue for judicial review is to seek declaratory or other relief in the circuit court. See id.
AFFIRMED.
ALLEN, C.J., BROWNING and LEWIS, JJ., concur.